DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,243,964. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 11,243,964 recites a method which implements a method or a system as recited in claims 1-20 of this instant application.

Instant application
U.S. Patent No. 11,243,964
1. A method, comprising: 
receiving, by a computer system, a query to be executed against an event stream, the query comprising a query operator; 
determining, by the computer system, a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, or a semi-stateful state type, 
wherein the fully stateful state type comprises a first query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a second query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a third query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes; and 
in accordance with a determination that the query operator is of the fully stateful state type: 
distributing, by the computer system, a partial aggregator of the query to each node of a plurality of distributed nodes of a cluster of virtual machines; 
enabling, by the computer system, parallel execution of each partial aggregator at each node of the plurality of distributed nodes; 
enabling, by the computer system, execution results of each partial aggregator to be joined at a global node; and 
enabling, by the computer system, a global aggregator of the query to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.



 
1. A method, comprising: 
receiving, by a computer system, a query to be executed against an event stream, the query comprising a query operator; 
determining, by the computer system, a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes; and 
in accordance with a determination that the query operator is of the fully stateful state type: 
categorizing, by the computer system, the query operator as fully stateful; 
storing, by the computer system, an association between the categorization and the query operator; 
dividing, by the computer system, the query into a partial aggregator and a global aggregator; 
distributing, by the computer system, the partial aggregator to each node of a plurality of distributed nodes of a cluster of virtual machines; 
enabling, by the computer system, parallel execution of each partial aggregator at each node of the plurality of distributed nodes; 
enabling, by the computer system, execution results of each partial aggregator to be joined at a global node; and 
enabling, by the computer system, the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.
2. The method of claim 1, further comprising: 
in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 
distributing, by the computer system, the query to each node of the plurality of distributed nodes of the cluster of virtual machines; 
enabling, by the computer system, parallel execution of the separate instances of the query at each node of the plurality of distributed nodes; 
enabling, by the computer system, execution results of each instance of the query to be joined at the global node; and 
enabling, by the computer system, the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively.

2. The method of claim 1, further comprising: 
in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type:
 categorizing, by the computer system, the query operator as semi-stateful or stateless, respectively; 
storing, by the computer system, a second association between the categorization and the query operator; 
distributing, by the computer system, the query to each node of the plurality of distributed nodes of the cluster of virtual machines; 
enabling, by the computer system, parallel execution of the separate instances of the query at each node of the plurality of distributed nodes; 
enabling, by the computer system, execution results of each instance of the query to be joined at the global node; and 
enabling, by the computer system, the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively.
3.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has a pattern clause;  and the pattern clause does not have a "partition by" sub-clause. 
3.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has a pattern clause;  and the pattern clause does not have a "partition by" sub-clause. 
4.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is not present. 
4.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is not present.
5.  The method of claim 1, wherein the query is determined to be fully stateful if: the query has a Distinct clause;  or the query has an Order By clause;  or the query has a RangeWindow clause. 

5.  The method of claim 1, wherein the query is determined to be fully stateful if: the query has a Distinct clause;  or the query has an Order By clause;  or the query has a RangeWindow clause.
6.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a window construct;  and a type of the window construct is associated with "partition." 
    6.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a window construct;  and a type of the window construct is associated with "partition." 
7.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a pattern clause;  and the pattern clause has a "partition by" sub-clause. 
    7.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a pattern clause;  and the pattern clause has a "partition by" sub-clause. 
8.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is present. 
8.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is present.
9. The method of claim 1, further comprising: 
in further accordance with the determination that the query operator is of the fully stateful state type: 
categorizing, by the computer system, the query operator as fully stateful; 
storing, by the computer system, an association between the categorization and the query operator; and 
dividing, by the computer system, the query into a partial aggregator and a global aggregator.
1.
…in accordance with a determination that the query operator is of the fully stateful state type: 
categorizing, by the computer system, the query operator as fully stateful; 
storing, by the computer system, an association between the categorization and the query operator; 
dividing, by the computer system, the query into a partial aggregator and a global aggregator;…

10. One or more non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed by a computer system, configure to the computer system to perform operations comprising: 
receiving a query to be executed against an event stream, the query comprising a query operator; 
determining a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, or a semi-stateful state type, wherein the fully stateful state type comprises a first query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a second query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a third query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes; and 
in accordance with a determination that the query operator is of the fully stateful state type: 
distributing a partial aggregator of the query to each node of a plurality of distributed nodes of a cluster of virtual machines; 
enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes; 
enabling execution results of each partial aggregator to be joined at a global node; and 
enabling a global aggregator of the query to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.

9. One or more non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed by a computer system, configure to the computer system to perform operations comprising: 
receiving a query to be executed against an event stream, the query comprising a query operator; 
determining a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes; and 
in accordance with a determination that the query operator is of the fully stateful state type: 
categorizing the query operator as fully stateful; 
storing, by the computer system, an association between the categorization and the query operator; 
dividing the query into a partial aggregator and a global aggregator; 
distributing the partial aggregator to each node of a plurality of distributed nodes of a cluster of virtual machines; 
enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes; 
enabling execution results of each partial aggregator to be joined at a global node; and 
enabling the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.
11.  The computer-readable storage medium of claim 10, wherein the query is determined to be fully stateful if the query: has a window construct;  and a type of the window construct is associated with "row," "value," or "value relation." 
10.  The computer-readable storage medium of claim 9, wherein the query is determined to be fully stateful if the query: has a window construct;  and a type of the window construct is associated with "row," "value," or "value relation."
12. The one or more non-transitory computer-readable storage medium of claim 10, the operations further comprising: 
in further accordance with the determination that the query operator is of the fully stateful state type: 
categorizing, by the computer system, the query operator as fully stateful; 
storing, by the computer system, an association between the categorization and the query operator; and 
dividing, by the computer system, the query into a partial aggregator and a global aggregator.

9.
…in accordance with a determination that the query operator is of the fully stateful state type: 
categorizing the query operator as fully stateful; 
storing, by the computer system, an association between the categorization and the query operator; 
dividing the query into a partial aggregator and a global aggregator;…

13.  The computer-readable storage medium of claim 10, further comprising in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 
distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  
enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively. 
11. The one or more non-transitory computer-readable storage medium of claim 9, further comprising in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 
distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines; 
enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes; 
enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively.
14.  The computer-readable storage medium of claim 10, wherein the query is determined to be semi-stateful if: 
the query: has a window construct; and a type of the window construct is associated with "partition;" or 
the query: has a pattern clause;  and the pattern clause has a "partition by" sub-clause; or 
the query: has an aggregation function in the select clause; and a "group by" sub-clause is present. 
    12. The one or more non-transitory computer-readable storage medium of claim 9, wherein the query is determined to be semi-stateful if: 
the query: has a window construct; and a type of the window construct is associated with “partition;’ or 
the query: has a pattern clause; and the pattern clause has a “partition by” sub-clause; or 
the query: has an aggregation function in the select clause; and a “group by” sub-clause is present.
15. A system, comprising: 
memory storing computer-executable instructions; and one or more processors configured to access the memory and perform computer-executable instructions to at least: 
receive a query to be executed against an event stream, the query comprising a query operator; 
determine a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, or a semi-stateful state type, wherein the fully stateful state type comprises a first query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a second query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a third query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes; and 
in accordance with a determination that the query operator is of the fully stateful state type: 
distribute a partial aggregator of the query to each node of a plurality of distributed nodes of a cluster of virtual machines; 
enable parallel execution of each partial aggregator at each node of the plurality of distributed nodes; 
enable execution results of each partial aggregator to be joined at a global node; and 
enable a global aggregator of the query to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.

13. A system, comprising: 
memory storing computer-executable instructions; and one or more processors configured to access the memory and perform computer-executable instructions to at least: 
receive a query to be executed against an event stream, the query comprising a query operator; 
determine a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes; and 
in accordance with a determination that the query operator is of the fully stateful state type: 
categorize the query operator as fully stateful; 
store an association between the categorization and the query operator; 
divide the query into a partial aggregator and a global aggregator; distribute the partial aggregator to each node of a plurality of distributed nodes of a cluster of virtual machines; 
enable parallel execution of each partial aggregator at each node of the plurality of distributed nodes; 
enable execution results of each partial aggregator to be joined at a global node; and
 enable the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.
16. The system of claim 15, further comprising: 
in further accordance with the determination that the query operator is of the fully stateful state type: 
categorizing the query operator as fully stateful; 
storing an association between the categorization and the query operator; and 
dividing the query into a partial aggregator and a global aggregator.
13.  A system, comprising: 
…
in accordance with a determination that the query operator is of the fully stateful state type: 
categorize the query operator as fully stateful; 
store an association between the categorization and the query operator; 
divide the query into a partial aggregator and a global aggregator;
…
17.  The system of claim 15, further comprising in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 
distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  
enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively. 
14. The system of claim 13, further comprising in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 
distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines; 
enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes; 
enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively.
18.  The system of claim 15, wherein the query is determined to be fully stateful based at least in part on: 
the query: having a window construct;  and a type of the window construct being associated with "row," "value," or "value relation," or 
the query: having a pattern clause;  and the pattern clause not having a "partition by" sub-clause, or 
the query: having an aggregation function in the select clause; and a "group by" sub-clause not being present. 
15.  The system of claim 13, wherein the query is determined to be fully stateful based at least in part on: 
the query: having a window construct; and a type of the window construct being associated with "row," "value," or "value relation," or 
the query: having a pattern clause;  and the pattern clause not having a "partition by" sub-clause, or 
the query: having an aggregation function in the select clause; and a "group by" sub-clause not being present.
19.  The system of claim 15, wherein the query is determined to be semi-stateful based at least in part on: 
the query: having a window construct;  and a type of the window construct is associated with "partition;" or 
the query: having a pattern clause;  and the pattern clause having a "partition by" sub-clause;  or 
the query: having an aggregation function in the select clause; and a "group by" sub-clause being present.
16.  The system of claim 13, wherein the query is determined to be semi-stateful based at least in part on: 
the query: having a window construct;  and a type of the window construct is associated with "partition;" or 
the query: having a pattern clause;  and the pattern clause having a "partition by" sub-clause; or 
the query: having an aggregation function in the select clause; and a "group by" sub-clause being present.
20.  The system of claim 15, wherein the query is parallelized only when the query is determined to be stateless or semi-stateful. 
17.  The system of claim 13, wherein the query is fully parallelized only when the query is determined to be stateless or semi-stateful. 


Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 2, there are two periods “.” in lines 10-11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding claims 1, 10 and 15, the omitted steps are: dividing the query into a partial aggregator and a global aggregator. According to current specification on [0007], it recites “If the query is determined to be fully stateful, the method may comprise dividing the query into a partial aggregator and a global aggregator…”
Dependence claims 2-8, 11, 13-14 and 17-20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1, 10 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (U.S. Publication Number 20140095444, hereafter referred to as “Deshmukh”) in view of Taylor (U.S. Publication Number 20140172833), in view of Chandramouli et al. (U.S. Publication Number 20120166417, hereafter referred to as Chandramouli), and further in view of Awaida et al. (. (U.S. Publication Number 20080097933, hereafter referred to as Awaida).
Regarding claim 1, Deshmukh teaches a method, comprising: 
receiving, by a computer system, a query to be executed against an event stream, the query comprising a query operator ( [0137]: a query (e.g., a continuous query) 204 is identified or received);
determining, by the computer system, a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, or a semi-stateful state type ([0050]: following the topological order, and since RelationSource and SELECT are both stateless, the lowest stateful operator may be GroupAggr; [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN) while others (e.g., FILTER, PROJECT, OUTPUT) may not be stateful.  The state initialization algorithm may work as follows for the scenario in consideration: a REL_SOURCE operator may skip calling the archiver since it is stateless for archived relations.); and 
in accordance with a determination that the query operator is of the fully stateful state type ([0241] and Fig. 9: At 914, the process 900 may include determining if the physical operator is a `stateful` operator.).
Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches distributing, by the computer system, a partial aggregator of the query to each node of a plurality of distributed nodes of a cluster of virtual machines ([0033] and Fig. 2: discussing about agent 220 parses the query in step 252, and the SQL query is transformed into one or more scans that are relatively simple);
enabling, by the computer system, parallel execution of each partial aggregator at each node of the plurality of distributed nodes ([0036] and Fig. 2: discussing about the query plan can be executed as multiple parallel scans, 260, of non-relational database 230);
enabling, by the computer system, execution results of each partial aggregator to be joined at a global node ([0036] and Fig. 2: discussing about these scans are executed in parallel for each row key range and can be combined to provide results of the query); and 
enabling, by the computer system, a global aggregator of the query to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes ([0037] and Fig. 2: Results of the multiple parallel scans are returned, 265, to SQL-to-NoSQL agent 220.  In one embodiment, SQL-to-NoSQL agent 220 can perform merge sorting on the results.  By combining the results of the one or more scans, the system can provide an aggregated/unified result to the original SQL query.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).
Chandramouli teaches wherein the fully stateful state type comprises a first query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes ([0029]: discussing about the old query plan 104 can comprise a directed acyclic graph of operators. In such a directed acyclic graph, the nodes of such graph are the operators and the edges are data streams or event queues. Thus, the old query plan 104 can comprise a plurality of operators, wherein at least one of such operators is a stateful operator. In other words, the operator maintains a particular state corresponding thereto, wherein the state information can relate to a plurality of events that are copied/retained by the operator to ensure correct output from such operator.), wherein the stateless state type comprises a second query with operators in the query plan that do not maintain any state ([0030]: A select operator is a stateless operator that applies a predicate to each event payload. If the predicate is satisfied, the event is written to the output stream of the operator. A project operator performs some stateless modification to the payload of each event.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh and Taylor with the teaching about stateful and stateless operators of Chandramouli because the new query plan is executing over the input streams of data relatively quickly without causing the old query plan to cease producing an output data stream (Chandramouli, [0032]).
Awaida teaches wherein the semi-stateful state type comprises a third query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes ([0051]: In semi-stateful interactions, some of the data stored in the system 100 are overridden by data passed with the query via the API 126.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh, Taylor and Chandramouli with the teaching about semi-stateful interactions of Awaida because it would convenient for users by leaving the majority of users free to use the system in a stateful or semi-stateful manner (Awaida, [0052]).

Regarding claim 2, Deshmukh in view of Taylor, Chandramouli and Awaida  teaches the method of claim 1 as discussed above. Deshmukh also teaches in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type (Deshmukh, [0251] and Fig. 9: at 914 if it is determined that all the operators have been visited and are determined to not be stateful).
Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches distributing, by the computer system, the query to each node of the plurality of distributed nodes of the cluster of virtual machines; enabling, by the computer system, parallel execution of the separate instances of the query at each node of the plurality of distributed nodes ([0036] and Fig. 2: discussing about the query plan can be executed as multiple parallel scans, 260, of non-relational database 230);
enabling, by the computer system, execution results of each instance of the query to be joined at the global node ([0036] and Fig. 2: discussing about these scans are executed in parallel for each row key range and can be combined to provide results of the query); and  
enabling, by the computer system, the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively ([0037] and Fig. 2: Results of the multiple parallel scans are returned, 265, to SQL-to-NoSQL agent 220.  In one embodiment, SQL-to-NoSQL agent 220 can perform merge sorting on the results.  By combining the results of the one or more scans, the system can provide an aggregated/unified result to the original SQL query.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).
 
Regarding claim 3, Deshmukh in view of Taylor, Chandramouli and Awaida   teaches wherein the query is determined to be fully stateful if the query: has a pattern clause; and the pattern clause does not have a "partition by" sub-clause (Deshmukh, [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)).

Regarding claim 4, Deshmukh in view of Taylor, Chandramouli and Awaida   teaches wherein the query is determined to be fully stateful if the query: has an aggregation function in the select clause; and a "group by" sub-clause is not present (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern").

Regarding claim 5, Deshmukh in view of Taylor, Chandramouli and Awaida  teaches wherein the query is determined to be fully stateful if: the query has a Distinct clause; or the query has an Order By clause; or the query has a RangeWindow clause (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern").
 
Regarding claim 6, Deshmukh in view of Taylor, Chandramouli and Awaida  teaches wherein the query is determined to be semi-stateful if the query: has a window construct; and a type of the window construct is associated with "partition" (Deshmukh, [0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.).
 
Regarding claim 7, Deshmukh in view of Taylor, Chandramouli and Awaida   teaches wherein the query is determined to be semi-stateful if the query: has a pattern clause (Deshmukh, [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)); and the pattern clause has a "partition by" sub-clause (Deshmukh, [0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.).

Regarding claim 8, Deshmukh in view of Taylor, Chandramouli and Awaida   teaches wherein the query is determined to be semi-stateful if the query: has an aggregation function in the select clause; and a "group by" sub-clause is present (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by.").

Regarding claim 9, Deshmukh in view of Taylor, Chandramouli and Awaida   teaches in further accordance with the determination that the query operator is of the fully stateful state type (Deshmukh, [0241] and Fig. 9: At 914, the process 900 may include determining if the physical operator is a `stateful` operator.):
categorizing, by the computer system, the query operator as fully stateful (Deshmukh, [0242] and Fig. 9: If it is determined that the physical operator is a `stateful` operator, then at 916, the process 900 may include identifying or marking the physical operator as a `query` operator.); 
storing, by the computer system, an association between the categorization and the query operator (Deshmukh, [0242] and Fig. 9: In some examples, identifying the physical operator as a `query` operator may involve setting the `isQueryOperator` flag to `true`.); and 
dividing, by the computer system, the query into a partial aggregator and a global aggregator (Taylor, [0033] and Fig. 2: discussing about agent 220 parses the query in step 252, and the SQL query is transformed into one or more scans that are relatively simple);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).

Claim 10 is rejected under the same rationale as claim 1. Deshmukh also teaches one or more non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed by a computer system, configure to the computer system to perform operations ([0082]: the service provider computers 106 may include at least one memory 136 and one or more processing units (or processor(s)) 138).

Regarding claim 11, Deshmukh in view of Taylor, Chandramouli and Awaida   teaches wherein the query is determined to be fully stateful based at least in part on: the query: having a window construct;  and a type of the window construct being associated with "row," "value," or "value relation," (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern").
Claim 12 is rejected under the same rationale as claim 9.
Claim 13 is rejected under the same rationale as claim 2.

Regarding claim 14, Deshmukh in view of Taylor, Chandramouli and Awaida    teaches wherein the query is determined to be semi-stateful if: the query: has a window construct; and a type of the window construct is associated with "partition;" (Deshmukh, [0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.) or 
the query: has a pattern clause (Deshmukh, [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)); and the pattern clause has a "partition by" sub-clause (Deshmukh, [0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.) or 
the query: has an aggregation function in the select clause; and a "group by" sub-clause is present (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by.").

Claim 15 is rejected under the same rationale as claim 1. Deshmukh also teaches a system, comprising: memory storing computer-executable instructions; and one or more processors configured to access the memory and perform computer-executable instructions ([0082]: the service provider computers 106 may include at least one memory 136 and one or more processing units (or processor(s)) 138).

Claim 16 is rejected under the same rationale as claim 9.
Claim 17 is rejected under the same rationale as claim 2.
Regarding claim 18, Deshmukh in view of Taylor, Chandramouli and Awaida     teaches wherein the query is determined to be fully stateful based at least in part on: the query: having a window construct;  and a type of the window construct being associated with "row," "value," or "value relation," (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern") or 
the query: having a pattern clause;  and the pattern clause not having a "partition by" sub-clause (Deshmukh, [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)), or 
the query: having an aggregation function in the select clause; and a "group by" sub-clause not being present (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern"). 

Claim 19 is rejected under the same rationale as claim 14.
Regarding claim 20, Deshmukh in view of Taylor, Chandramouli and Awaida teaches wherein the query is parallelized only when the query is determined to be stateless or semi-stateful (Taylor, [0053]: query transform module 640 operates to parse the SQL statement, compile it into a query plan to be executed as multiple parallel scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140095483 A1 by Toillion et al. teaches there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by." However, stateless operators may just take input and send it to the parent, for example, down-stream operators. So, one approach is to store this entire table here.  However, utilizing archived relations, the system may analyze the query graph and decide which of the lowest stateful operator that it can use to query the archive.
US 20090070785 A1 by Alvez et al. teaches achieving higher scalability and performance is to divide processing queries into stages, similarly to an instruction pipeline, and distribute the execution of these stages across a clustered set of real-time application server nodes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

December 15, 2022